Citation Nr: 0610130	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  97-03 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right foot 
disability.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran had active service from May 1954 to November 
1958. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.

Although the veteran requested a Board hearing on his VA Form 
9, he thereafter failed to report, without explanation, for a 
March 1997 Board hearing.  He has not requested that the 
hearing be rescheduled.  Accordingly, his request for a Board 
hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2005) [failure to appear for a scheduled hearing treated as 
withdrawal of request].  


FINDINGS OF FACT

1.  The veteran does not have a low back disability.

2.  The veteran does not have a right foot disability.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  A right foot disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for disorders of 
the low back and right foot.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), are applicable to the veteran's claims.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the veteran was provided VCAA notice 
in a letter dated in September 2001, well after the RO's 
initial adjudication of the claim.  Although the letter did 
not specifically inform the veteran that he should submit any 
pertinent evidence in his possession, he was informed of the 
evidence that would be pertinent and that he should submit 
such evidence or provide the RO with the information and any 
necessary authorization to enable the RO to obtain the 
evidence on his behalf.  Therefore, the Board believes that 
he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  Moreover, although the 
letter did not provide notice with respect to the disability-
rating or effective-date elements of the claims, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's claimed disabilities.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claims was no more than harmless error.

The Board also notes that the RO has obtained the veteran's 
service medical records and VA hospital treatment records, 
and has requested the veteran's VA outpatient treatment 
records.  With the exception of an April 1996 hospital 
summary, which is not pertinent to the issues on appeal, no 
outpatient treatment records were received.  The veteran has 
not identified any additional source of evidence that could 
be obtained to substantiate the claims.  He did not respond 
to the RO's September 2001 letter requesting such evidence.  
Although he has not been afforded a VA examination in 
response to his claims, no such examination is required in 
this case because the medical evidence of record is 
sufficient to decide the claims and there is no competent lay 
or medical evidence of a currently diagnosed disability of 
the veteran's low back or right foot, or of persistent or 
recurrent symptoms of either claimed disability.  See 
38 C.F.R. § 3.159 (c).  Accordingly, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims.  There is no indication 
in the record or reason to believe that the ultimate decision 
of the RO on either claim would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO 
were insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran's low back and right foot were found to be normal 
on examination for discharge from service, and there is no 
post-service medical evidence of any disability of the 
veteran's low back or right foot.  Moreover, it does not 
appear that the veteran even contends that he has a current 
disability of the low back or right foot.  In his June 1996 
claim, he simply asserted that he was treated in service for 
his right foot and back.  As there is no competent evidence 
of a current disability of the veteran's low back or right 
foot, service connection is not warranted for either claimed 
disability. 


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a low back disability is denied.

Service connection for a right foot disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


